
	
		II
		110th CONGRESS
		1st Session
		S. 815
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide health care benefits to veterans with a
		  service-connected disability at non-Department of Veterans Affairs medical
		  facilities that receive payments under the Medicare program or the TRICARE
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Care Empowerment Act
			 of 2007.
		2.Health care benefits
			 for veterans with a service-connected disability at non-Department of Veterans
			 Affairs medical facilities
			(a)In
			 generalNotwithstanding
			 chapter 17 of title 38, United States Code, or any other provision of law, any
			 veteran with a service-connected disability may receive necessary hospital care
			 or medical services for any condition at any hospital or medical facility or
			 from any medical provider eligible to receive payments under—
				(1)the Medicare program under title XVIII of
			 the Social Security Act (42 U.S.C. 1395 et seq.); or
				(2)the TRICARE
			 program.
				(b)Cost of care
			 and serviceThe cost of any hospital care or medical services
			 provided under this section shall be borne by the United States.
			(c)DefinitionsIn
			 this section:
				(1)The term
			 hospital care has the meaning given such term in section 1701(5)
			 of title 38, United States Code.
				(2)The term
			 medical services has the meaning given such term in section
			 1701(6) of title 38, United States Code.
				(3)The term
			 service-connected has the meaning given such term in section 101
			 of title 38, United States Code.
				(4)The term
			 TRICARE program has the meaning given such term in section 1072(7)
			 of title 10, United States Code.
				(d)SunsetThis
			 section shall cease to have effect on September 30, 2009.
			
